DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 4 of the response, filed 06/21/2021, with respect to the objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from the claims; therefore, the objections to the claims have been withdrawn. 
Applicant’s arguments, see Pages 4-9 of the response, filed 06/21/2021, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claim 1 of the interference groove extending along a corresponding leading edge in a direction parallel with the rotating axis of the centrifugal fan blade assembly and going through the corresponding leading edge.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn. 
Allowable Subject Matter
Claims 1, 4-8, and 11-14 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a centrifugal fan blade assembly comprising a plurality of blades, wherein at least some of the leading edges of the blades are provided with an interference groove extending along a corresponding leading edge in a direction parallel with the rotating axis of the centrifugal fan blade assembly and going through the corresponding leading edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745                                                 

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745